IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-87,451-01


                      EX PARTE JERRY DON WHATLEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR05-00442A IN THE 294TH DISTRICT COURT
                          FROM VAN ZANDT COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete.

       The district clerk shall forward to this Court State’s Exhibit 5, a DVD. The district clerk

shall comply with this order within thirty days from the date of this order.
                           2



Filed: February 18, 2020
Do not publish